Myrick, J., dissenting.
By the statutes of this state, it is required that in January of each year there shall he selected a list of persons to serve as grand jurors during the ensuing year, or until a new list shall be provided. (Civ. Code Proc., sec. 204.) The persons whose names are so selected shall serve for one year and until other persons are selected. (Civ. Code Proc., sec. 210.) In the city and county of San Francisco there shall be two grand juries drawn and impaneled in each year. (Civ. Code Proc., sec. 241.)
My construction of. these provisions is, that the list of names is to be selected in January of each year, and if a grand jury be drawn and impaneled during the year, its functions as such body cease at least when the list in the succeeding January shall be selected. The court may dismiss the grand jury at any time, but may not, either by non-action or by order, continue it in existence beyond the selection of the succeeding list. The language of the statute is, that the persons selected “ shall serve for one year,” etc.; and “to serve as grand jurors during the ensuing year.” I do not think that the word “serve ” has the signification that they are liable to be drawn during the year and serve afterwards, but rather, if they serve at all, it shall be within the year.
A list was selected in January, 1885; from that list a grand jury was drawn and impaneled in July, 1885; a new list was selected in January, 1886; but the body drawn in July, 1885, continued to sit as such, and was in session in March, 1886, when the petitioner was called before it, no jury being drawn from the list of 1886.
It seems to be an object of the statute that grand juries shall come from the body of the people at frequent intervals. If the body impaneled in July, 1885, could be retained or sit beyond the succeeding selection, I know of no limit of time for its retention; for if it may be retained one month it may ten years, even though in the mean time ten lists shall have been selected.
I dissent from the judgment.